Citation Nr: 1143201	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 9, 2007 for the grant of service connection for ulcerative colitis, including on the basis of clear and unmistakable error (CUE) in a prior February 1977 RO decision initially considering and denying this claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 RO decision that granted service connection and a 30 percent rating for ulcerative colitis, retroactively effective from March 9, 2007, the date of receipt of the Veteran's petition to reopen this previously denied claim on the basis of new and material evidence.  He appealed for an earlier effective date for the grant of service connection for this condition, alleging he was entitled, instead, to an effective date of February 2, 1977, the date of the prior RO decision initially considering and denying this claim.

In his September 2007 Notice of Disagreement (NOD), the Veteran also disagreed with the 30 percent initial rating assigned for his colitis and said he felt a higher rating was warranted.  See Fenderson v. West, 12 Vet. App. 125-26 (1999) (discussing the need to consider whether to "stage" the rating when the Veteran appeals the rating initially assigned following the granting of service connection).  However, in an April 2009 statement, the representative clarified the Veteran was not requesting an increase in compensation for this disability, according to a telephone conversation with him.  The RO sent a letter to the Veteran in April 2009 confirming this.  Hence, he has withdrawn his appeal for a higher initial rating for his colitis, so there will not be any further discussion of this other claim in this decision, rather, only consideration of whether he is entitled to an earlier effective date for the award of service connection for this condition.  38 C.F.R. §§ 20.200, 20.204 (2011).



FINDINGS OF FACT

1.  The Veteran served on active duty in the military from September 1973 to September 1976 and filed his initial claim for service connection for ulcerative colitis ("stomach problems ulcer or colitis") on October 14, 1976, so within one year of his discharge from service.

2.  In a February 1977 rating decision, however, the RO denied that initial claim.  The Veteran was notified of that decision by way of a letter dated in February 1977, and he did not file an appeal.

3.  He filed a petition to reopen this claim on March 9, 2007.

4.  In the September 2007 decision from which this appeal ensued, the RO granted service connection for ulcerative colitis retroactively effective from March 9, 2007, the date of receipt of the petition to reopen this previously denial, unappealed, claim.

5.  The prior February 1977 decision initially considering and denying this claim was not undebatably erroneous or fatally flawed based on the evidence then of record and the statutes and regulations then in effect.


CONCLUSION OF LAW

The criteria are met not for an effective date earlier than March 9, 2007, for the grant of service connection for ulcerative colitis - including on the basis of CUE in the prior February 1977 final and binding RO decision initially considering and denying this claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 3.159, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Letters satisfying these notice requirements of § 3.159(b)(1) as concerning the claim for service connection were sent to the Veteran in April and June 2007, so prior to initially adjudicating this claim in September 2007 and, thus, in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelgrini II).  The letters informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim, in compliance with Dingess.


This appeal arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for his ulcerative colitis.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in June 2008, addressing the downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than March 9, 2007, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (wherein the Court held that proper VCAA notice, in response to claims as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  To the extent he is alleging CUE in a prior February 1977 RO decision initially considering and denying his claim for service connection for colitis, the VCAA has no application to this specific component of his claim for an earlier effective date retroactive to that point in time (i.e., back to his initial October 1976 claim).  Indeed, the Court 

has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed this claim, and more specifically a petition to reopen this claim, so an examination and opinion - including a "retrospective" opinion, are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Analysis

The Veteran believes the effective date of his award of service connection for his ulcerative colitis should coincide with his initial claim for this condition in October 1976 because the RO should have granted, rather than denied, this claim when initially considering it in February 1977.  He points out that he filed that initial claim soon after service, that colitis was shown in service and afterwards, and therefore that the RO's February 1977 decision was blatantly wrong.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).


However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  
While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

The Veteran served on active duty in the military from September 1973 to September 1976 and filed his initial claim for service connection for colitis ("stomach problems ulcer or colitis") on October 14, 1976, so within one year of his discharge from service.  But in a February 2, 1977 rating decision, the RO denied this claim on the basis that no organic gastrointestinal (GI) disease was found during a then recent December 1976 VA compensation examination.  In that same decision, the RO granted service connection and a 10 percent rating for acne, 

and granted service connection and a 0 percent (i.e., noncompensable) rating for residuals of a right fibula fracture.  The Veteran was properly notified of that decision by way of a letter later in February 1977, and he did not file an appeal of the denial of his claim for colitis.

It was not until many years later, on March 9, 2007, that the Veteran filed a petition to reopen this claim.  And the RO has granted service connection for his ulcerative colitis as of that date.  In his March 2007 claim, he said "[t]his letter is to inquire about my service-connected disability.  I believe my SC disability of 10% should be for colitis.  I was told when I went to the VAOPC Tallahassee my SC disability is for eczema."  So he apparently was confused as to what condition was service connected in the RO's initial February 1977 decision, believing his colitis had been service connected and rated as 10-percent disabling when, in fact, it was his skin disorder (acne/eczema) that was.

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped")).  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's 

misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Here, though, a review of the file reflects that, in response to his original October 1976 claim for service connection for "stomach problems ulcer or colitis", the RO adjudicated his claim on its merits in February 1977 and appropriately notified him of that decision in a February 1977 letter mailed to his then-current address of record.  The evidence does not reflect, and he does not contend, that he was not notified of that February 1977 decision.  In fact, in a June 2007 statement, he acknowledged that "[w]hen applying for disability in '76 I was awarded 10% for acne but was denied for stomach complaints as per your decision 2-2-77."  So even he seemingly concedes to having received notice of that initial decision.  Moreover, there is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  And this requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record - particularly in this circumstance when, as mentioned, there is no dispute as to receipt of notice of that initial decision or concerning his then current address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

That unappealed February 1977 decision, since he was appropriately notified of it in February 1977, therefore is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  The notice given that the claim had been disallowed informed him that his claim for service connection had failed.  That notice afforded him opportunity for an appeal to the Board, so that he might have demonstrated that his claim for service connection instead should have been sustained.  He did not avail himself of that opportunity, however.  Accordingly, in the absence of CUE in that decision, an earlier effective date may not be assigned.  38 C.F.R. § 3.105(a).

Neither the Veteran nor his representative has specifically asserted that CUE was present in that initial February 1977 rating decision to justify overturning it long after the fact.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Nevertheless, the Board will consider their several statements alleging what amounts to their belief of blatant error as sufficient to meet this threshold pleading requirement for consideration of whether there was CUE in that earlier decision.

In his June 2007 statement, the Veteran said he had had ulcerative colitis for 30 years, that this condition was documented at the time of his discharge from service, and therefore that he was wrongly denied (apparently referring to in the RO's initial February 1977 decision).  Moreover, in his September 2007 NOD, he said that the RO's decision denying his claim in February 1977 was "unjust, unwarranted and unsubstantiated."  He also asserted that, because of the original decision he was cheated out of thousands of dollars and, therefore, wants "punitive remuneration for the VA making the wrong decision 30 years ago."  He thus essentially is contending that, since his ulcerative colitis began in service, he should be retroactively compensated for this disability.


A request for revision based on CUE is an exception to the rule of finality and is grounds to reverse or revise a decision where the evidence establishes CUE in a final RO decision.  See 38 U.S.C.A. § 5109A ; 38 C.F.R. § 3.105(a); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Id.; Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A review of the Veteran's arguments reflects that he essentially contends that the RO, in its February 1977 decision, improperly weighed and evaluated the evidence.  But this allegation, as explained, can never rise to the stringent definition of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996).  None of his statements contain specific allegations of error in fact or law in that decision, as is necessary for the Board to then make a finding of CUE in that prior decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

Consequently, the earliest possible effective date he may receive is March 9, 2007, when he filed the successful petition to reopen this claim.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  

The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the Veteran did not appeal the February 1977 decision denying his claim, and did not file a petition to reopen this claim until March 9, 2007, which was granted, this is the earliest possible effective date he may receive for the eventual grant of service connection for ulcerative colitis.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).



ORDER

The claim for an effective date earlier than March 9, 2007 for the grant of service connection for ulcerative colitis, including on basis of CUE in the prior February 1977 decision, is denied.



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


